EXHIBIT A to the CHIEF COMPLIANCE OFFICER AGREEMENT by and between U.S. BANCORP FUND SERVICES, LLC, ETF SERIES SOLUTIONS, and MICHAEL R. MCVOY Amended and Restated July 31, 2014 SCHEDULE OF FUNDS OF TRUST FOR WHICH COMPLIANCE OFFICER IS DESIGNATED AND APPOINTED TO THE POSITION OF CHIEF COMPLIANCE OFFICER Fund Name Adviser Sub-Adviser Date of Appointment AlphaClone Alternative Alpha ETF Exchange Traded Concepts, LLC Index Management Solutions, LLC May 13, 2013 Vident International Equity Fund Exchange Traded Concepts, LLC Mellon Capital Management Corporation August 22, 2013 Vident Core U.S. Equity Fund Exchange Traded Concepts, LLC Index Management Solutions, LLC November 14, 2013 Deep Value ETF Exchange Traded Concepts, LLC Index Management Solutions, LLC February 26, 2014 Falah Russell-IdealRatings U.S. Large Cap ETF Exchange Traded Concepts, LLC Index Management Solutions, LLC May 19, 2014 IN WITNESS WHEREOF, the parties have executed this amended and restated exhibit as of the day and year written above. U.S. BANCORP FUND SERVICES, LLC /s/ Michael R. McVoy Michael R. McVoy Executive Vice President ETF SERIES SOLUTIONS /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Secretary /s/ Michael R. McVoy COMPLIANCE OFFICER Michael R. McVoy
